 ATLANTIC TECHNICALSERVICES CORPORATION169Atlantic Technical Services CorporationandInterna-tionalAssociation ofMachinists and AerospaceWorkers,AFL-CIO. Case 12-CA-5158March 5, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn July 17, 1972, Administrative Law Judge'Morton D. Friedman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel and the Charging Party filed cross-excep-tions, together with briefs in support thereof. Re-spondent and the Charging Party also filed answeringbriefs.2Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs, and finds merit in certain of Respondent'sexceptions.Accordingly, the Board has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge and hereby adopts hisrecommended Order only to the extent consistentherewith.The complaint alleges and the General Counselcontends that Respondent is a successor employer toTransWorld Airlines (hereinafter, TWA), and assuch violated Section 8(a)(5) and (1) of the Act byrefusing to recognize and bargain with the Union asthe exclusive bargaining representative of all itsemployees who are engaged in the mail and distribu-tion services at Kennedy Space Center (hereinafter,KSC), and by unilaterally changing the terms andconditions of those employees. Respondent contendsthat it is not a successor employer, that the unitrequested by the Union was not appropriate, andthat at all relevant times it had a good-faith doubt asto the Union's majority status.The record shows that from 1945 to April 1, 1971,when Respondent took over part of the operations atKSC, TWA had negotiated successive contracts withthe Union in a companywide unit of mechanics andrelated classifications covering approximately 14,000employees. Upon receiving the contract to performthe basic installation support services at KSC, in1964, TWA voluntarily extended recognition to theUnion as exclusive representative of the approxi-mately 1,100 employees it had working there, andfurther agreed to extend the basic companywidecontract to cover those employees. Later that sameyear,TWA recognized the Union as exclusiverepresentative of the approximately 41 employees ithad performing mail and distribution functions atthe KSC facility, and once again extended the basicagreement to cover them. The most recent contractbetween TWA and the Union, effective January 1970toDecember 31, 1971, was a nationwide agreementunder the Railway Labor Act covering a company-wide unit of TWA employees.On October 9, 1970, the mail and distributionservices contract at KSC was reopened for bidding,and on February 23, 1971,3 Respondent, a newlyformed corporation set up specifically for thepurpose of performing such small technical supportcontracts, was notified that it had been awarded thecontract.Thereafter,Respondent arranged preem-ployment interviews for the incumbent employeesand offered jobs to all who were interested, but at thesame timemade it clear that Respondent would notbe able to continue all of the fringe benefits providedby TWA.On at least two separate occasions prior totakeover, but subsequent to these prehire interviews,the Union requested Respondent to recognize it andmake no changes in the terms and conditions ofemploymentwithout first negotiatingwith theUnion. Respondent, however, refused to recognizeand bargain with the Unionclaiming,interalia,thatitswork force was incomplete and it did not knowwhat its work complement would be on April 1; thatthe unit was inappropriate; and that,at all times, ithad reason to doubt the Union's continued majoritystatus.On April 1, Respondent took over operation of themail and distribution services at KSC, withoutsignificant change,utilizing27 of the 41 formeremployees who had performed this work for TWA.Upon taking over, Respondent instituted a fringebenefit package for its employees, which, in severalsubstantialrespects,was lessbeneficial to theemployees than that previously provided by TWA.On April 9, Respondent held a meeting of the 41mail and distribution employees and, among otherthings, conducted a secret ballot poll as to whetherthey desired to have the Union represent them. Theresults of that poll were 21 in favor of representationand 20 opposed. However, even after Respondentbecame apprised of the results,itstillclaimed thatIThe title of "Trial Examiner"was changed to "Administrative Lawexceptions,and briefs adequately present the issues and positions of theJudge" effective August 19, 1972parties2Respondent's request for oral argument is hereby denied as the record,9Hereinafter,all dates refer to 1971,unless otherwise indicated202 NLRB No. 13 170DECISIONS OF NATIONALLABOR RELATIONS BOARDthe true desires of the employees regarding unionrepresentation were in doubt,4 and conducted anoth-er secret ballot poll on April 16. A majority of thosevoting in this poll voted against union representation.The Administrative Law Judge found that Respon-dent performs the same work, at the same location,for the same contractor as TWA performed, and thata clear majority (27 of 41) of its work complementhad previously performed the same work for TWA.He therefore concluded that Respondent was asuccessor employer to TWA. Further finding therequested mail and distribution unit to be appropri-ate, the Administrative Law Judge concluded thattheUnion continued as the exclusive bargainingrepresentative of the employees in that unit. Basedon those findings, the Judge concluded that Respon-dent violated Section 8(a)(5) and (1) of the Act inrefusing to recognize and bargain with the Unionand by unilaterally instituting changes in the termsand conditions of employment since April l.5 We donot agree with the Administrative Law Judge'sfinding of successorship, nor with his conclusionsbased on those findings.1.While we agree with the Administrative LawJudge that the diminution in the scope of a unit"does not operate in any relevant fashion to precludethe lesser unit from being appropriate," we believethat it is a relevant factor to be considered, amongothers, in determining whether or not a newemployer is a successor. And where, as here, inaddition to that factor, the size and organizationalstructure of the employer succeeding to the smallerunit is in a number of respects materially different,there may well be a sufficiently substantial change inthe nature of the employing industry to defeat anyfinding of successorship. We find that to have beenthe situation here.Respondent's assumption of the mail and distribu-tion services portion of the former general installa-tion support services contract which TWA had atKSC amounts to only a small fraction of the workperformed by the companywide unit recognized byTWA. The entire complement of employees hired byRespondent, 41, constituted less than 4 percent of thetotal number of 1,100, formerly employed by TWAatKSC and, of those 41, only 27 came from theformer TWA Unit. Thus, the former TWA Unitbecame doubly diluted. Moreover, TWA was a largecompany engaged primarily in transportation andrelated fields,was regulated under the Railway4Respondent predicates its good-faith doubt after this poll on the basisof purported comments,made by unnamed employees immediately afterthe results of the poll were made known,to the effect that if they had knownthe vote would be so close, they would not have voted for the Union.Respondent'sagent who conducted the poll also testified that after the pollhad been taken,other observers had told him he had gone too fast and thatthe employees were confused as to what they were voting forLaborAct,and had contracts throughout thecountry. In contrast, Respondent is a small organiza-tion, dust recently organized for the purpose ofperforming small technical support service contracts,whose only contract, as of the time of the hearing inthis case, was that involved herein. There is obviouslya substantial difference between the employer-em-ployee relationship in a large corporation and thatcharacteristic of a small operation such as Respon-dent's.6Lastly, the validity of the presumption of thecontinuing majority status of the Union is especiallyput in question where, as here, the portion of theformer unit taken over by the new employer wasoriginally accreted to the larger unit, and there is noshowing that a separate and independent majoritystatus in the smaller unit was established at the timeof the accretion.For the foregoing reasons, under the peculiarcircumstances here presented, we conclude thatRespondent was not a successor employer to TWA.As Respondent was not a "successor employer," itwas not bound by the former contractor's obligationto bargain with the Union.7 We therefore concludethat Respondent did not violate Section 8(a)(5) and(1)by bypassing and failing to bargain with theUnion prior to the takeover and by unilaterallysetting initial terms and conditions of employment.Accordingly, we shall dismiss those allegations of thecomplaint.2.After the takeover period, the Union continuedto request recognition and bargaining with Respon-dent.Respondent at all times thereafter claimed ithad a good-faith doubt of the Union's majoritystatus.We agree with the Administrative Law JudgethatRespondent was obligated to bargain with theUnion, in an appropriate unit of its employees, afterApril 9. As previously noted, on that date Respon-dent took it upon itself to determine the Union'smajority status by means of a poll. The results of thatpolldemonstrated that a majority of the unitemployees were in favor of union representation.Respondent then predicated its claim of doubt onalleged employee confusion as to the objectives ofthe vote. We find no merit in this claim.We have held that where an employer undertakesto determine a union's majority status by means of apoll, under conditions of its own choosing, it cannot5The AdministrativeLaw Judge further found that Respondent did nothave a reasonable basis for a good-faith doubt prior toApril 9,and even if itin fact had such a doubt,the results of Respondent's own poll conducted onthatdate shouldhave dispelledany remaining doubt thereafter6N L R BvAlamoWhile Truck Service. Inc,273 F 2d 238 (C A 5,1959)7AlabamaPrecast Products Co, Inc.163 N LRB 993 ATLANTIC TECHNICALSERVICES CORPORATIONthereafter disclaim the results because it finds themdistasteful.8 Accordingly, we find that as of April 9,Respondent had no legal basis to question theUnion's majority status, but that its obligation torecognize and bargain with the Union designated bythe majority of its employees matured as the result ofitsown poll. By refusing to recognize and bargainwith the Union thereafter, Respondent violatedSection 8(a)(5) and (1) of the Act.9ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Atlantic Technical Services Corporation, Cape Ken-nedy, Florida, its officers, agents, successors, andassigns, shall take the action as set forth in theAdministrative Law Judge's recommended Order asherein modified:1.Delete paragraph 1(b) and 2(b) of the Adminis-trative Law Judge's recommended Order.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.8SullivanElectricCo,199NLRB No 97, and cases cited therein9Member Kennedy agrees with his colleagues that Respondent was nota successor to TWA and that Respondent did not violate Sec 8(a)(5) of theAct by unilaterally setting initial terms and conditions of employment Hewould not order Respondent to bargain since"secret elections are generallythemost satisfactory-indeed the preferred-method of ascertainingwhether a union has majority support "N L R B v G,ssel Packing Co,395U S 575, 602 (1969)Bargainingorders are not appropriate in his viewabsent a finding that respondent committed unfair labor practices the effectof which couldnot be erasedby traditionalremedies See his dissent inSullivan Electric Co, supraHere, the record will not support a finding thatthe poll of employees violated Sec 8(a)(1) of the Act and there is no otherfinding of independent unfair labor practicesAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT refuse to recognize and bargaincollectivelywith InternationalAssociationofMachinists and Aerospace Workers, AFL-CIO,as the exclusive bargaining representative of theemployees in the following appropriate unit:All mail and distribution service employees,atour facility at Kennedy Space Center,Cape Kennedy, Florida, including seniordistribution clerks, distribution clerks and171messengerdrivers,but excluding officeclerical employees and supervisors as de-fined inthe Act.WE WILLNOT in any like or related mannerinterfere with, restrain,or coerce the employees inthe exercise of their rights to self-organization, toform,join,or assist unions, to bargain collectivelythrough representatives of their own choosing, toengage in concerted activities for the purpose ofcollectivebargaining or other mutual aid orprotection,or to refrain from such activities.WE WILL,upon request, bargain collectivelywith International Association of Machinists andAerospaceWorkers,AFL-CIO,as the exclusivebargaining representative of all employees in theappropriate unit as found above.ATLANTIC TECHNICALSERVICES CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 706,500 Zack Street, P.O. Box 3322, Tampa, Florida33602, Telephone 813-228-7711, Ext. 27.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN,TrialExaminer:Upona chargefiledon April 15, 1971, byInternationalAssociation ofMachinists and Aerospace Workers,AFL-CIO,hereincalledthe IAMor the Union, the Regional Director forRegion 12 of the NationalLaborRelations Board,hereincalled the Board,issued a complaint on November 19,1971, on behalf of the General Counsel of the Board,againstAtlantic Technical Services Corporation,'hereincalled the Respondent or the Company,alleging violationsof Section 8(a)(5) and(1) of the National Labor RelationsAct, as amended(29 U.S.C. Sec.151,et seq.),herein callediThe name of the Respondent appears as corrected at the hearing 172DECISIONSOF NATIONALLABOR RELATIONS BOARDtheAct. In its duly filed answer the Respondent, whileadmitting certain allegations of the complaint, denied thecommission of any unfair labor practices.Pursuant to notice, a hearing in this case was held beforeme at Cocoa Beach, Florida, on February 1 and 2, 1972.Allpartieswere represented and were afforded fullopportunity to be heard, to introduce relevant evidence, topresent oral argument, and to file briefs. Oral argumentwas waived and briefs were filed by all parties. Uponconsideration of the entire record herein,2 and upon myobservation of each of the witnesses as they appearedbefore me, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Florida corporation, since on orabout April 1, 1971, has been engaged in the business ofprovidingmail and distribution support services at theJohn F. Kennedy Space Center located at Cape Kennedy,Florida, pursuant to a contract with National AeronauticsSpace Administration (herein called NASA). During the12-month period beginning April 1, 1971, Respondent hasfurnished services for NASA valued in excess of $450,000which services exert a substantial impact on the nationaldefense. I find that the Respondent is an employer engagedin commerce or in industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.It.THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Introduction-Background and IssuesFrom March 9, 1964, through March 31, 1971, Trans-World Airlines, herein called TWA, pursuant to a contractwith NASA, performed the mail and distribution supportservices at Kennedy Space Center, herein sometimes calledKSC, a utility of NASA. The 41 TWA nonsupervisorymailroom employees were covered by successive collective-bargaining contracts between TWA and the Union, the lastofwhichwas entered into January 28, 1970, withexpiration date of December 31, 1971.On October 9, 1970, NASA, by written invitation,requested the Respondent, a newly formed company, andothers, to submit proposals for the mail and distributionsupport services. The Respondent, in response, submitted abid on November 16, 1970, and was awarded the contractfor the services on February 23, 1971, with operations atKSC to begin on April 1, 1971.Thereafter, the Respondent began recruiting its employ-ees for the KSC work from among the employees of TWA2The Respondent's motion to correct the transcript is granted except asto Item 7 The Charging Party's motion to correct the transcript is alsogranted3The complaint also alleged that pursuant to the Board's decision in thecase ofW J Burns International Detective Agency,182 NLRB 348, theRespondent was obligated as successor to TWA to adopt and observe thecollective-bargaining agreement between the Union and TWA However,atKSC and, after hiring 27 of the 41 TWA employees,began its operation on April 1, 1971, taking over whereTWA left off, performing the same work with substantiallythe same employees.Beginningabout March 12, 1971, the Union, in writing,demanded recognition from the Respondent notifyingRespondent that it represented the TWA employees whomRespondent was about to take over. The Respondent wasfurnished a copy of the TWA-IAM collective-bargainingagreement setting forth the working terms and conditionsof these employees. By letter dated March 22, 1971, theRespondent denied the Union's request and also deniedlater requests by the Union.Upon the hiring of the former TWA employees and thebeginning of its operations under the NASA contract,Respondent changed many of the terms and conditions ofemployment of the employees without consultation withtheUnion. Thereupon the Union filed the charge whichresulted in the issuance of the complaint in this proceeding.The complaint alleges, in substance, that the Respondent,as successor-employer to TWA, has failed and refused tobargain with the Union, the bargaining representative ofRespondent's employees engaged in the mail and distribu-tion services atKSC and that the Respondent hasunilaterally changed the terms of employment and workingconditions of said employees in violation of Section8(a)(1)and (5) of the Act.In its answer, Respondent denies that it is a "successoremployer" and alleges affirmatively that the unit requestedby the Union is inappropriate in any event and that,moreover, at all relevanttimesthe Respondent possessed agood-faith doubt as to the Union's majority status amongthe Respondent's employees.3Thus, the questions presented by the, pleadings and thecontentions of the parties are:1.Is the Respondent a successor-employer to TWAand therefore obligated to bargain with the Union?2.If the Respondent is a successor-employer did itviolate the Act by making changes in the terms ofemployment and working conditions of its employees?Subsidiaryissues are.1.Is the Union the bargaining representative of theRespondent's employeesina unitappropriate for thepurposes of collective-bargaining?2Did the Respondent entertain a good-faith doubt asto the Union's majority status if Respondent was otherwiseobligated to bargain with the Union?B.The EventsBefore April 1, 1971The collective-bargaining agreement between TWA andtheUnion covered approximately 14,000 employees ofTWA. The Union was granted voluntary recognition byTWA for the employees of TWA who performed the mailand distribution support services work at Kennedy Spacethis portion of the complaint was withdrawn subsequent to the hearing inthe light of the Supreme Court's decision inN L R B v Burns InternationalSecurityServices.406 U S 272, which holds that a successor-employerisnot required to adopt and observe the substantive terms of acollective-bargainingagreement entered into between a union and apredecessor employer ATLANTIC TECHNICALSERVICES CORPORATIONCenter by letter dated September 1, 1964. There was nocertification by either the National Mediation Board, towhich the laborrelationsmatters of TWA are referrable, orthe National Labor Relations Board.The NASA request for proposal contained, among otherthings,a statement to the effect that most of TWA'semployees engaged at Kennedy Space Centerinmail anddistribution work were represented by the Union. Addi-tionally, during the so-called job walk, when prospectivebidders, including Respondent, were conducted about thework area to be familiarized with the mail and distributionsystem, prospective bidders were informed they couldobtain copies of the IAM-TWA contract from the IAMlocal.Thereafter,George Evans, Respondent's secretary,asked for and received a copy of the contract from theUnion. Thus, before it even presented its bid, Respondentwas well aware of the fact that the employees of TWAengaged in mail and distribution work at the KennedySpace Center were represented by the Union.However, while Respondent was preparing its proposalto NASA, Evans consulted with Alfred Nelson, manager ofmail and distribution services for TWA at Kennedy SpaceCenter. According-to Evans, Nelson told him on a numberof occasions that in Nelson's opinion the employees weredissatisfiedwith the Union's representation and did notwant to retain their union membership. The testimony ofNelson, however, in total, indicates that perhaps more thanone such conversation took place.Additionally, Evans testified that during therecruitmentperiod of Respondent's employees some time in March1971, after Respondent had been granted the mail anddistribution contract, one of the employees, interviewed bythe name of Ron McCartney, told Evans that McCartneyin no way wanted to be represented by a union. He alsotold Evans that this was the opinion of the majority of theemployees in the unit. However, although Evans testifiedtherewere three other employees who made statementsabout the Union, he could not name them. Moreover, atthese interviews which took place on March 6 and 7, 1971,Evans reminded the employees and brought up the subjectmatter of the Union if the employees did not do so.Although Evans so testified, employee Webber, whotestified at the hearing, stated that Evans did not bring upthe subject of the Union nor was the Union discussed at hisinterview. Both agreed, however, thatseveralprospectiveemployees were present at each interview However, mostnotable in Evans' testimony was the fact that he could notidentify by name, except McCartney, a single employeewho Evans claimed had told him that he did not want to berepresented by the Union.With regard to these preemployment interviews and thestaffing of the Respondent's project, Evans testified thatRespondent had intended to hire all of the incumbentemployeesas itdid not "wish to do anyone out of a jobthat was his livelihood."In fact,Evans testified that he ineffect told the future employees "You're in here. You arean incumbent. You're making so many dollars an hour,and if you want tocontinueon the same job I'll hire you."Moreover, during these prehire interviews, Evans toldthe employees that the Respondent did not feel that a173union was necessary and that the employees did not need aunion. It was in this context that the employees, if indeedthey did so state, told Evans that they did not want to berepresented by the incumbent union.`[According to W. J. Dinkelmeyer, a union representative,onMarch 6, 1971, he tried to telephone Warren Baric,Respondent's project manager, to inform him that theUnion desired consultation before the hiring of theincumbent employees by the Respondent. When he couldnot reachBaric,according to Dmkelmeyer, he wrote aletter to Baric at the Respondent's address in Orlando,Florida, in which he stated that the Union would like tomeet with a representative of the Company to discuss thetransfer of TWA employees to the Respondent and anyproblems that may be involved. This letter was neveranswered. But, according to Evans and Baric, the letter wasnever received by the Respondent nor was the telephonemessage.In any event, by letter dated March 12, 1971, the Unionnotified the Respondent that it represented the employeesin the mail and distribution classifications and said that theemployeeswere covered by the collective-bargainingagreement between TWA and the Union. The Union alsoincluded with its March 12 letter, a copy of its contractwith TWA.In itsMarch 12 letter, the Union also requestedrecognition for the mail and distribution employees andasked that Respondent not make any changes in theexisting wages and other terms and conditions of employ-ment without first negotiating with the Union about suchchanges. The Union also requested that Respondent adoptand observe the terms of the existingTWA-IAMcollec-tive-bargaining agreement.Thisletter also stated that theemployees performing the work occupy the classificationsof senior distribution clerk, senior freight clerk, distribu-tion clerk, freight clerk, and messenger-driver.By letter datedMarch 22, 1971, EschollWalker,presidentof the Respondent, answered the Union'sdemand in which he stated, in substance, that inasmuch asthework force was not complete at that time, andinasmuch as the work had not been started and would notstartuntilApril 1, 1971, the Respondent did not knowwhat the complement of its employees would be. TheRespondent also questioned the appropriateness of the unitas set forth in the Union's demand letter of March 12 TheRespondent also stated in that letter that it had intervieweda number of the employees and that a number of them hadexpressed their desire not to be represented by the Union.Accordingly,Respondent's letter stated further that theRespondent did not feel that it was obligated to bargainwith the Union, and suggested that if the Union felt that itrepresented a majority of its employees when the workstarted on April 1, 1971, that the Union should file apetition for representation with the Board.By letter dated March 31, 1971, the Union renewed itsdemand upon the Respondent and in that letter correcteditsunit claim to eliminate from the unit all employeesexcept those occupying job classifications of seniordistribution clerk, distribution clerk, and messenger-driver.The letter goes on to state that by the time the Respondentwould receive the letter its work at the Kennedy Space4From the testimony of Evans oncross-examination 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDCenter would have begun and that, therefore, the work wasnotin futuro.Itwas therefore concluded that the time wasrightfor the Respondent to begin recognizing andbargaining with the Union. The letter further disputesRespondent's claim that a number of the employeesvoluntarily expressed a desire not to be represented by theUnion. The Unionclaimed that its information was to thecontrary.The letter further disputes the Respondent'scontention that the Union should file a representationproceeding, the Union contending that under the Act theUnion is the bargaining representative of Respondent'semployees and Respondent must bargain with it.By letter dated April 14, 1971, Respondent answered theUnion's recognition request of March 31. In this letter theRespondent again stated that it had a good-faith doubt asto the Union's majority status and furthermore statedconcerning the TWA-IAM agreement that they had notbeen provided a copy of thatagreementby NASA or bythe Union until receipt of the March 12, 1971, letter. Thiswould seem to be in contradiction to Evans' testimony atthe hearing to the effect that he had requested and receiveda copy of the TWA-IAM agreement before bidding for thework to be performed at KSC. The letter of April 14 finallystates that the Respondent, in view of the Union's refusalto file a representation petition,was going to file arepresentation petition itself.Thus matters stood as of the date that the Respondenttook over the mail and distributionservicework at theKennedy Space Center on April 1, 1971.C.Events Subsequentto April 1, 1971On April 1 the Respondent entered upon the perform-ance of its contract with NASA with 27 of the 41employees who had performed the mail and distributionservices for TWA. It should be noted that the other 14TWA employees were offered positions with the Respon-dent but refused. The 27 former TWA employees whocameto work for Respondent as a result of the interviewswere in the categories of senior distribution clerkmessen-ger-driver, and distribution clerk.As soon as the Respondent began to operate at theKennedy Space Center, without notice to the Union, itsubstantially reduced or eliminated many of the existingbenefits and conditions of employment which the employ-ees had been receiving when employed by TWA. Thesechanges were of a substantial nature and encompassedalmost every type of fringe benefit Further discussion ofthis facet of this case is made hereunder. It should benoted, however, that at no time did the Respondent discussor offer to discuss any of the changes which they made inthe employees' benefits with the Union. This, despite thefact that the Union repeatedly continued to demandrecognition and bargaining.During the first week of operations after April 1, 1971,Baric called Evans to tell the latter that the employees haddecided to have a meeting and wanted to have a memberofmanagement present on Friday, April 9, to discussvarious aspects of the job Evans agreed to attend. Themeeting was held on that date.Present beside Evans andBaric were the 41 employees representing the categorieshereinabove set forth.During the first period of themeeting, Evans spoke of the benefits the Company wasgoing to give,how they derived the benefits and where theCompany expected to go during the next year. Evans toldthe employees that one of the things he wanted to establishat that time was what their desires were with regard tounion representation.Evans thereupon read to the employ-ees from a prepared text,the essence of which was that theUnion had made a demand for recognition for the unitemployees and that the Respondent had answered theUnion tothe effect that it did not see how the Respondentcould recognize the Union.The text then explained thebasis for Respondent's doubt that the Union represented amajority of the employees and ended with the statement tothe effect that the Company was nonunion and wouldprefer to stay that way.A poll by secret ballot was then taken. The ballot was aprepared ballot which stated at the top "Check one orother,not both.Do not sign your name."Under this was abox alongside which were the words,"Ido not want to berepresented by the Machinists IAMAW." Under that wasanother box followed by"Ido want to be represented bytheMachinists, IAMAW." The employees then cast theirballots singly in secret and all 41 unit employees voted.After the voting was completed Evans and employeesStevenWebber and Gary Decker counted the ballots. Theresultswere 21 votes cast in favor of the Union and 20votes cast against.Immediately after the balloting, Webberheard Evans say, "Well,itlooks like you guys want aunion.We will write the IAM a letter and tell them tocome on in." 5According to Evans and Baric, immediately after theresult of the ballot was announced,employees aroundthem made statements to the effect that if they had knownhow close the vote was going to be they would not havevoted as they did. However, according to employeeWebber,he did not hear any such statements.When askedif after the first poll there was general confusion among theemployees as to the purpose of the poll, Webber answeredin the negative.Despite the outcome of the poll taken on April 9, theRespondent did not in any way seek to contact ornegotiate with the Union, or to discuss with the Union anyof the changes which the Respondent had made withregard to the employee benefits. According to Evans, thiswas explainedby thefact that there was confusion whichexisted among the employees about the first poll on April 9and that,therefore,Respondent was unwilling to rely onthat poll as a basis for union recognition.After the poll of April 9, which resulted in continuedrefusalby theRespondent to recognize and bargain withthe Union,the employees began to talk among themselvesregarding the possibility of an employee association.According to senior distribution clerk Joel King, theemployees held a meeting on April 14 in which he and twoother employees proposed to the gathering that while theywere waiting for union representation they could either5From the credited testimony of employee Steven Webber as corrobo-rated by the testimony of employee Charles Lowe ATLANTICTECHNICAL SERVICES CORPORATION175have an association among themselves or wait for theUnion to be recognized. This developed from King'simpression on April 9 that the Respondent was not goingto recognize the Union. Less than a week later, Baricapproached King and one of the other employees statingthat Baric had heard about their discussion of a proposedassociation. It was Baric, therefore, who suggested thatthey have a meeting among themselves and discuss thepossibility of an association.At the April 14 meeting the association idea wasdiscussed. The employees took a vote among themselvesand decided that they would like to try the associationroute.King related this to Baric. Baric then said that theyshould have a second vote on the union situation.Thereupon, on April 16 a second ballot was conducted byRespondent King testified that at this ballot the employeeswere definitely confused and really did not know what theywere voting for.King's understanding was that theemployees thought the purpose of the second ballot was todecide whether the employees wanted an interim employeeassociation pending recognition of the Union or someother labor organization. The ballots did not contain thename of a union but merely gave the employees a choicebetween union representation or none. The result of thissecond vote was that union representation did not receive amajority of the votes cast.From that date on the Respondent has steadfastlyrefused to recognize or bargain with the Union and hasconducted its business as though there were no union inthe picture.D.The Successorshtp IssueThe request for proposal issued by NASA on October 9,1970,formail and distribution support services atKennedy Space Center, contains a work statement describ-ing the services involved in performing the mail anddistribution work. This statement defines the exact workwhich Atlantic TechnicalServicesisobligated to performunder their contract with NASA. Moreover, the contractbetween NASA and TWA, which preceded the contractbetween NASA and Respondent, contains an identicalwork statement. Accordingly, it is concluded that the workwhich the Respondent performs at the Kennedy SpaceCenter is identical to the work performed by TWA withreference to the mail and distributionservices.In fact, therequest for proposal calls for the staffing of the operationby the same number of employees with the identical jobclassification as TWA had utilized.Moreover, 27 out of 41, a clear majority of the unitemployees hired by the Respondent to perform the mailand distribution services were employees who had previ-ously performed the identical work for TWA. Additionally,theRespondent admitted and all of the evidence affirmsthat the Respondent has performed the same work, at thesame location, for the same employer as TWA did,utilizing approximately the same complement of employ-ees.It is therefore concluded and I find that the Respondent,as of April1, 1971, was the successor-employer of TWA.E.The Unit IssueItiswellestablished that a successor-employer isobligated to bargain with the union which is recognized asthe majority representative of the employees in the unit towhich the employer succeeds 6 However, the Respondenthere maintains that it is not obligated to bargain with theUnion because (1) the unit for which the Union requestsrecognition is not appropriate and (2) the Respondent hasentertained from the time of the inception of its contract atNASA a good-faith doubt as to the Union's majoritystatus.In support of its argument that the unit requested by theUnion is inappropriate, the Respondent argues that thesenior distribution clerks, whom the Union would include,are supervisors within the meaning of the Act and thattheir inclusion in the unit renders the unit inappropriate.Additionally, the Respondent argues that it has employeeswhose work is related to the employees whom the Unionrequests and who are not included in the unit proffered bytheUnion.Moreover, the Respondent contends that itcannot succeed to a unit which is but a small part of amuch larger unit which existed underthe IAM-TWAagreement when the entirety of the distribution supportservices work was performed by TWA at Kennedy SpaceCenter.It is concluded that even though the succeeding unit,namely, the senior distribution clerks, distribution clerks,and messenger-drivers, is lesser in scope than the precedingunit, the diminution does not operate in any relevantfashion to preclude the lesser unit from being appropriate.The mail and distribution support services work isprecisely the same as it was under theTWA contract. Theclass of employees performing the work is exactly thesame.Moreover,the work is severable and self-containedand is unaffected by its separation from the largergrouping.Accordingly,assuming that the inclusions andexclusions are appropriate,the smaller unit which contin-ues to exist after the changeover is itselfappropriate. "TheBoard has . . . held that where an allegedly `new' employertakes over a portion of the operations of a predecessorenterprise,and continues these operations without hiatus,and with substantially the same employees, it is, as amatter of industrial reality, the `successor employer' of theemployees involved. . . ." 7For consideration next is the question of whether the sixsenior distribution clerks are supervisors. At the outset, itshould be noted that the work of the mail and distributionsupport services at Kennedy Space Center entails thepickup and delivery ofmail, messages,and other relateditems according to approved schedules and routes, inaccordance with the request for proposal issued by NASAon October 9, 1970. Additionally, Alfred Charles Nelson,Respondent's chief of special services, who testified as tothe duties of the senior distribution clerks admitted in his6Ranch-Way, Inc,183 NLRB No 116, enfd 445 F 2d 625 (CA 10),Maintenance, Incorporated,148 NLRB 12997G T & E Data Services Corp.194 NLRB No 102 See alsoFryRoofing Company,192 NLRB No177, Ranch-Way, inc, supra 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony that thewholejob, referring to that of seniordistributionclerk, is "prettyroutine."The Respondent's organization is headedby a president,vice president,and secretary-treasurer. The working headof the organizationat KennedySpace Center is a projectmanager,Warren Baric.AnsweringtoBaric is AlfredNelson, chief of special services, and James Moorehead,chief of mail services.Below the chiefs are 6 seniordistributionclerks, 9 distributionclerks, andapproximately26 to 29messenger-drivers.8Out ofthese individuals, 4report to the chief clerkof special services,Nelson,and theremaining37 report to Moorehead,chief of mail services.The mail servicesare divided into fivegroups or divisionsknown forconvenience as theCentral Mail Room, VAB,O&C, CIF, and Cape. Working in the CentralMail Roomare 2senior distributionclerks, 5distributionclerks, and 12messenger-drivers.In theVAB thereisone seniordistributionclerk,onedistributionclerk,and sevenmessenger-drivers. In O&C thereis one senior distributionclerk and three messenger-drivers.In CIF there are onedistribution clerk and two messenger-drivers. In Cape thereare no distributionclerks, onlytwo messenger-drivers.Under TWA,the chiefdistributionclerks performedworkof sortingmail, inserting it in the mail bags,deliveringmail, and engaging in furtherphysical activityidenticalwith that of distributionclerks and messenger-drivers onlyin anemergency when therewas a shortage ofotheremployees to perform the work.However, since April1,under the aegis of the Respondent,the senior distribu-tion clerksperform thesame workas thedistribution clerksand messenger-drivers for approximately 25 percent oftheir timeor one-fourth of each day'swork performance.According to Nelson,who testified as to these matters, theseniordistribution clerks arenow considered by theRespondentas working leads. For theother three-fourthsor 75percent of their working time, the senior distributionclerks answer the telephoneapproximatelyfor an hour anda quarterto an hourand ahalf each day,receivinginstructions,changes in mail routine,and complaints fromthe various points undertheirjurisdiction about failure toreceivemail promptlyor not at all. Part of their remainingtime is spent preparing vehicle mileage reports anddispatchingvehiclesto the motorpool for repair andmaintenance.For about one-half hour a daythey assignpeople to perform their dailytasks.They also add,delete,and change mail stops,mail codes,and mail binsto complywith NASA's requirements.This takesapproximately anhour anda quarterper day.In the morning,for about 25minutes, the chiefdistributionclerks ascertain who isavailable andmake assignmentsaccordingly.In assigningwork to employees,the senior distributionclerks do nothing to assignwork todistributionclerks. Thelatter'swork is strictlyroutine,theybreak down the mailand sort itand thereis no necessity to make assignments tothem.The remainingemployees to whomassignments aremade are the messenger-drivers. Thesemessenger-driversfunction in muchthe way thatmailmen function in theordinaryroutines of mailmenin the UnitedStates PostOfficeDepartment.The messenger-driversrotate mail runsBThese figures are compiled from the testimony of Banc and Nelson andfrom the request for proposal Inasmuch as the unit would seem to containeach week and the senior distribution clerk keeps a recordof the rotation.Normally, the senior distribution clerkassigns messenger-drivers to routes each week,in rotation,in order to maintain the efficiency of the drivers so thateach driver knows approximately every route under thejurisdiction of that particular division.However,if a driverhas a complaint about a run and for some reason believeshe might be treated unfairly in the assignment of the run,he may request a change of assignment from the seniordistribution clerk.In addition,there are special deliveriesnecessary.For these runs the senior distribution clerk mustdetermine who is to make the run on the special delivery.He does this by determining which of the messenger-drivers is available to make the run and then assigns thework to that driver.According to Nelson,whose testimony in this respect isaccepted as uncontroverted,a senior may work anemployee"through his break"ifnecessary and he maygrant an employee time off. However,in the event that thechief distribution clerk denies time off, the employee cango to a superior to appeal the refusal.Thus, in this respectthe senior distribution clerk has no final authority.Insofar as disciplinary authority is concerned,the chiefdistribution clerk may report an act of insubordination orinefficiency to his superior.However,his role in such casewould be tantamount merely to that of an informantinasmuch as it would be the superior who would make thedecision as to whether or not to mete out discipline. Insuch a case the senior distribution clerk would report to thechief clerk or project manager what an employee had done.The senior distribution clerk might then sit in on aconference with the employee and the responsible manage-ment official and might suggest discipline but the decisionwould be made by the project manager or the chief clerk.Moreover,since the Respondent has taken over the workat the Kennedy Space Center on April 1,1971, there is noevidence of the exercise or possession of disciplinaryauthority by the senior distribution clerks. Before that,under TWA,the seniors role was that described above andthen only infrequently.Nelson could only testify that thisoccurred about seven times over a period of 5 or 6 years. Insummarizing,matters of importance are taken up with theproject manager or chief clerks who do not necessarily actupon the recommendation of the senior distribution clerksbut make their own conclusion as to what is necessary andproper.Additionally,the senior distribution clerks have noauthority to hire or fire.The record is barren of anyevidence that they make hiring recommendation and thereis little,ifany, evidence in the record as to what weighttheir recommendation as to firing might have been givenby their superiors.Moreover,the senior distribution clerksdo not participate in promoting or rating employees. Theonly authority they have in this area,if indeed it isauthority,is to relay to management a customer's recom-mendation of an employee and suggest a letter ofcommendation be inserted in the employee's file.While itistrue theymay talk to an employee about faultyperformance or about refusal to accept a discipline, they41 individuals,the proper figure would seem to be 26 messenger-drivers ATLANTIC TECHNICAL SERVICES CORPORATIONapparently have no real authority to do anything about thisbut report it to their superiors.Insofar as training employees is concerned, the seniordistribution clerks, although obligated in their employmentstatus to train other employees, do so only as moreexperienced employees would train any employee in anyplant or factory. Thus, he might accompanya messenger-driver on a mail run that the messenger-driver has notpreviouslymade so that the messenger-driver can befamiliarized with the run. A senior could also accompany adriveron a run to see whether the run should belengthened or shortened or that the driver had enough timeon the run, and also to observe the time that the drivertook on the run to see whether he is performing the runefficiently.In connection with this, the senior distribution clerkobserves and reports on the work of a less skilledemployee. And if there is any reproof at all by the seniorwith regard to his relationship with the other employees, hewould have no more authority than to verbally scold anemployee for some minor infraction.The senior distribution clerk for the purpose of efficien-cy can and does change the position of the equipment inhis office, and does make record changes to correspondwith changes in the mail runs. However, since thesechanges occur rather frequently these would seem to beroutine operations that have little to do with personnelaction.Thus the senior, in this instance, would beconcerned primarily with equipment changes, rather thanpersonnel direction.If the senior distribution clerks are considered employeesrather than supervisors, the supervisory ratio of employeesto supervisors is 7 to 1. If the 6 senior distribution clerkswere added to the admitted 6 managers of the Respondent,thiswould make a total of 12 supervisors to 35 distributionclerks and messenger-drivers, a ratio of less than 3 to 1. Inconnection with this, it should be noted that in the Capemailroom there are two drivers who get along without anysenior distribution clerks, and presumably without anysupervision by them.With regard to working conditions and remuneration,while the seniors enjoy a higher hourly rate of perhaps 6 to10 percent over that of the other distribution clerks, theirother working conditions are the same. As stated, they arehourly paid as are the other employees. They work next tothe other employees, lunch with them, and other workingconditions are thesame.They enjoy the same facilities,work the same hours, and have the same fringe benefits.Historically, the senior distribution clerks have beenincluded in the unit with the other employees. Thus, it canbe determined that, at least under TWA, they wereregarded as ordinary employees, and not supervisors.Additionally, at the ballots conducted by the Respondentof its employees on April 9 and 16, 1971, the Respondentasked and permitted the senior distribution clerks toparticipate and cast ballots. Thus it wouldseem at least, atthat time, the Respondent must have regarded them asmembers properly included in the unit.The facts with regard to the status of the senior9Phalo PlasticsCorp.,127 NLRB 1511,1513;New England Transporta-tionCo.,90NLRB 539;Capital Transit Co.,98 NLRB 141,143-145.177distribution clerk, as set forth above, were taken from thetestimony of Alfred Nelson, the only witness offered by theRespondent for this purpose. Yet, Nelson, who since theadvent of the Respondent in April 1971, has been the chiefspecial servicesclerk and has had only a few employees tosupervise.The bulk of the employees are under thesupervisionof the chief clerk of mailservices.Thus withregard to the major portion of the employees of theRespondent, Nelson had little opportunity to personallyobserve the operations and his testimony was chiefly basedon his observations of the employees under the TWAcontract at whichtime he wasemployed as projectmanager.Thus,some of histestimony with regard to theduties and authority of the senior distribution clerks underthe presentregime issomewhat vague and lacking indefinitiveness.Additionally, the chief clerk of mail serv-ices, James Moorehead, who was in a better position toknow the details of these matters, was not called by theRespondent.While it is true, as advanced by the Respondent, thatSection 2(11) of the Act, which defines the term "supervi-sor,"has been uniformly held to state the indicia ofsupervisory authority in the disjunctive and that, in orderto find an individual to be a supervisor, it is necessary forthat individual to possess only one of these indicia, it isconcluded that the senior distribution clerks do notpossess, in a basicsense,any of these indicia, either actualor inchoate.Thus,in assigningwork to theirmessenger-drivers, theexercise of judgment is limited, for the most part, to findinga driver whois free todo the work.His assignment ofdrivers to the various routes is, for the most part, routine,in that theassignmentsare rotatedin an almostcompletelypredictablemanner.If the senior distribution clerk doestake a complaining driver off one route and assign him toanother, it does not require theexerciseof judgment thatwould ordinarily be exercised by a true supervisor. In thisrespect,he is more like a dispatcher. Thus, the workassignmentpracticed by the senior distribution clerk isroutine andentailslittle discretion and does not require theuse of independent judgment .9Nor is the fact that the seniors can work a man through acoffeebreak or permit an employee to take time off of anygreat significance.loWith regard to disciplinary matters, the senior distribu-tion clerksexerciseno real authority. Thus, although hecan perhaps verbally scold an employee for an infraction,this is a limitof his authority. As stated above he hasneither the authority to hire nor fire, nor can he effectivelyrecommendthe same.Matters ofreal significance aretaken up by consultation with the projects chief or chiefclerk who act on their own and not upon recommendationof the senior distribution clerks.Moreover, the trainingthat is done by the senior distribution clerks corresponds tothat of a more skilled employee teachinga lessskilledemployee the requisites of a job. None of this entailsresponsible or effective independent judgment. The Boardhas consistently held that for an experienced employee toobserve or report on the work of a less skilled employee is10G.C.Murphy Co.,171 NLRB 370,371:CarreyTransportationCo.,119NLRB332. 334. 178DECISIONS OF NATIONALLABOR RELATIONS BOARDthe hallmark of the relationship of the skilled to the lessskilled and is wholly nonsupervisory.11Nor do I find of any significance the ability of the seniordistribution clerks tomake equipment changes. Theseagain are routine and are connected with the changes inthe sequence of mail runs. Additionally, I note that asidefrom their higher rate of pay, the senior distribution clerksshare all other working conditions and fringe benefits withtheir fellow employees. Finally, I note that the ratio ofsupervisors to employees, were the senior distributionclerks to be considered supervisors, would be one supervi-sor to every three employees. This would seem to be quiteout of line in view of the routine type of work which isinvolved.12Thus, I find and conclude that the senior distributionclerks are none other than leadmen whom the Boardnormally does not regard as supervisors.13 Thus he isneither in name or in substance a genuine supervisor.Although he is charged with some leadership responsibili-ties, the direction of the work is routine in nature and doesnot require the use of independent judgment. Therefore, itis found that the senior distribution clerks are nonsupervi-sory and are included in the unit herein found to beappropriate for the purposes of collective bargaining.The Respondent would also include in the unit the seniordocument control clerk and the document control clerk.However, the meager description of their duties in therecord is insufficient to base a decision as to their clericalfunctions in connection with the other employees includedin the unit. Accordingly, I do not find that they areincluded in the unit. Moreover, the record shows that theseemployees perform a severable, clerical function and thatthey have never been union represented and were notcovered by the IAM-TWA agreement. Accordingly, I shallexclude them from the unit.Even assuming that the senior distribution clerks aresupervisors and not properly includable in the unit, Iwould still find the unit to be appropriate. True, the unitwould be smaller. But, the essential character of the unitwould be the same and the integrity of a basic unit wouldnot be affected. Nor would the IAM's representative statuswithin the unit be affected.By reason of all of the foregoing, I find and concludethat all mail and distribution service employees employedby the Respondent at the Kennedy Space Center, CapeKennedy, Florida, including senior distribution clerks,distribution clerks, and messenger-drivers, but excludingall other employees and office and clerical employees andsupervisorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.Ifurther find that, by virtue of the above finding, theRespondent is a successor-employer to TWA and that theRespondent hired 27 out of the 41 employees in thepredecessor unit and by further reason of the fact that theUnion had been the recognized bargaining representativeof these employees under the TWA contract sinceSeptember 1, 1964, I find and conclude that the Union at11SouthernBleachery and PrintWorks,115NLRB 787, 791-792,Cumberland Shoe Corp,144 NLRB 1268,West Virginia Pulp and Paper Co,122 NLRB 738, 746all times herein is and has been the bargaining representa-tive of the employees in the said unit.F.The Respondent's Allegation ofGood-Faith DoubtHowever, the Respondent contends that it is notobligated to bargain with the Union because the Respon-dent has always entertained, from the inception of itsconnection with the Cape Kennedy mail services, a good-faith doubt as to the Union's majority status. Some of thetestimonywhich Respondent offers in support of thiscontention is set forth above. As related, during thepretakeover period, Respondent's secretary-treasurer, Ev-ans, had some conversations with Alfred Nelson who hadbeen supervisor of mail and distribution services for TWAand was hired on April 1, 1971, by the Respondent as chiefof- special services. According to both Nelson and Evans,Nelson had informed Evans that in Nelson's opinion theemployees were dissatisfied with the Union. In testifying,Nelson named four of the employees who had stated thisdissatisfaction to him.The second item of testimony in relation to this subject isthat of Evans relating to the prehire interviews which wereconducted among the incumbent TWA employees duringMarch 1971. According to Evans, many of these employeestold Evans during these interviews that they did not wantrepresentation by the IAM. However, Evans could notstate either the number or the names of the employeeswhom he alleged made these statements to him. It issignificant in connection therewith that, in testifying,Evans stated that, if the employees who were interviewedin groups of three and four did not mention the matter of aunion, he saw to it that the union matter was brought up.Nevertheless, in his statement to the employees before theApril 9, 1971, poll, the details of which are hereinafterrelated, he told the employees that "As you well know, weavoided mentioning union when we interviewed you. Itwas only after you said something about the Union that westated we had not been a union company. At no time didwe predict we would have no union in our operation."There would seem to be some inconsistency betweenEvans' testimony and the statement he made to theemployees prior to the poll.In contrast to Evans' statement with regard to the prehireinterviews, employeeWebber stated that he was inter-viewed, with three other employees present, by Evans andthat the Union was not mentioned by anyone during thatinterview. Employee Rickelman also testified that in hisprehire interview by Baric, Respondent's project manager,thematter of the Union was not raised. Employee Lowetestified that during the interview he was present withseveral other employees one of whom did state that he didnot want the Union. However, this was after Evans himselfbrought up the subject. The other employees present atthat time with Lowe did not make any statement about theUnion one way or the other.Baric, the project manager, testified that he was presentat approximately 60 percent of the interviews and that 2012American Radiator and StandardSanitaryCorp,119 NLRB 715, 71813Southern Bleachery and Print Works.115 NLRB 787, 791 ATLANTIC TECHNICALSERVICES CORPORATION179to 25 percent of the employees expressed their desire not tobe represented by a union. On the other hand, Evanstestified that there were only four employees who statedthat they wished union representation at the prehireinterviews.Thus, there is a discrepancy between thetestimony of Evans and Banc. Furthermore, the testimonyof Evans would seem to be in conflict with the testimony ofWebber and Lowe. As noted, Webber testified that he wasinterviewed with three other employees and that the Unionwas not mentioned. Lowe testified that only one employeeout of the three with whom he was interviewed expresseddissatisfaction with the Union. Thus, there arises from allof the foregoing a grave doubt as to the accuracy of Evans'testimony to the effect that all but a very few of theemployees expressed dissatisfaction with the Union at theprehire interviews.This, then, is the sum total of the basis for theRespondent's claimed doubt of the Union's majorityrepresentation as of the date that the Respondent took overthe mail services at the Kennedy Space Center and at thetime that the Union first expressed its request to bargainwith the Respondent.Upon the inception of the Respondent's employment atthe Kennedy Space Center on April 1, 1971, according toEvans and Baric, other events occurred. According toBanc, during the first week in April, various employeestold him that they wanted an employee association. Othersdiscussed with Banc their desire to resign from the Union.As a result of these comments, and in response to theemployees' request, this information was given to Evanswho on April 9, 1971, called the employees to a meeting. Inattendance were all 41 employees in the classifications ofsenior distribution clerk, distribution clerk, and messenger-driver.Before a poll was taken at the meeting on April 9, Evansaddressed the employees from a prepared speech. In thatspeech Evans informed the employees, among other things,that the Respondent had received information from theprogram manager and supervisors that there was talk goingaround about some of the employees having submitted orplanning to submit their resignations from the Union. Hefurther stated that because of the comments some of theemployees had made during the interviews and because oftheUnion's demand for recognition, he thought that thematter should be cleared up by the taking of a poll. Beforethe poll was taken, Evans expressed the purpose of the pollto the employees as "to determine the truth of theMachinists Unions', the IAMAW, claim that they repre-sent a majority of the employees." The balance of thestatement concerned itself with the secrecy of the poll andthe fact that there would be no recriminations against anyemployees regardless of the result of the poll. The poll wasconducted under virtual laboratory conditions. As noted,the employees were told not to sign their names on theballots and were assured that there would be no recrimina-tions. Furthermore, the poll was conducted in the strictestof secrecy, the ballot box being in a separate room whereno one was present except the individual voting. Theballots were then counted by representatives from each ofthe three employee classifications and by Evans. Theresult,as heretofore set forth, was 21 for the IAM and 20against.The ballot itself read as follows:Check one or the other, not both. Do not sign yourname.I do notwant to be represented by the Machinists,IAMAWIdo wanttobe represented by the MachinistsIAMAW.According to Evans andBaric,immediately after theresultsof the poll were announced to the assembledemployees, some of the employees expressed the thoughtthat they would not have voted for the Union had theyknown the result would be that close. Others, according toBaric andEvans, stated that they would not have voted fortheUnion if they thought the Union would win. NeitherEvans nor Banc could identify whose voices they heardmake these remarks, nor could they state how many suchremarkswere made.On the other hand, employee Webber,who was standing next to Evans when the results wereannounced,testifiedthat he heard no such remarks exceptone to the effect that the employee involved was surprisedat the closeness of the vote. According to Evans, Banc toldhim that he thought that Evans had gone "too fast" andthat the employees were confused and did not realize thepurpose of the vote.Despite the outcome of the vote, the Respondent decidednot to recognize and bargain with the Union. This wasevidentlymade clear to the employees, who, a few dayslater, on April 14, held a meeting to decide whether to havean employeeassociation.According to employee King whoconducted the meeting, and to employee Webber, who waspresent, the purpose of the meeting was to decide whether,until the Union was recognized, the employees should havesome form of organizationto at leastprocess grievances.Baric knew of thismeetingand in fact gave employeespermissiontohave it. The employees decided at thatmeetingto have anassociation.This was conveyed to Baricwho then relayed the information to Evans. Accordingly,according to Evans, the Respondent decided to haveanother pollin viewof this latest development, and in viewof the apparent confusion of the employees after the April9 vote.As a result, on April 16 a further vote was taken. Evansagain addressed the employees before the vote and againassured themthat the vote was to be secret and that therewould be norecriminationsregardless of the outcome. Thistime,however, the ballot did not mention the IAM, butgave the employees a choice only between general unionrepresentation and nounion representation.The result ofthis second ballot was 16 for union representation and 24against.Ido not find germane tothe issueof good-faith doubtthe events which succeeded the taking of the April 16 poll.However,itissufficient to state that the Respondentthereafter continued its refusal to recognize and bargainwith the Union.In considering, in the light of all of the foregoing, thequestion of whether the Respondent had a good-faithdoubt of the Union's majoritystatus asof the date that theUnion made its first claim upon the Respondent, and atthe time the Respondent took over operations at the 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDKennedy Space Center, the testimony with regard to theprehire interviews must be weighed. As noted above thereisconsiderable discrepancy between the testimony ofEvans andBaricwith regard to the extent of employeeexpressions of dissatisfaction and discontent with theUnion at the prehire interviews. In addition,it isdifficult,if indeed not impossible, to determine how much employeeresponse was prompted by questioning by Evans at theseinterviews. It should be noted that the incumbent employ-ees who were interviewed were seeking to be hired by anew employer. Thus their expressions with regard to theUnion, especially in those instances which were promptedby Evans, were somewhat less than reliable.Where, as here, a prospective employer interviewsemployees who are told that the employeris not a unioncompany and does not desire unionization and where theemployee is seeking to retain his employment with the newemployer, it is very doubtful that expressions of antiunionsentiment by the employees can be relied on as expressionsof their true interests in a union. The economic factor ofjob retention is too vital to employees, in these circum-stances, to permit employees to express their true senti-ments.Thus, an employer cannot be said to rely onobjective considerations when he states that he relies onsuch interviews as the basis for his doubt as to a union'smajority status. Accordingly, with regard to these inter-views, I do not find that they constituted such objectiveconsiderations as can be relied on to predicate a good-faithdoubt as to union majority. Nor do the mere statements ofSupervisorNelson to Evans to the effect that it wasNelson's opinion that the employees did not desire unionrepresentation present reliable, objective criteria for theestablishment of good-faith doubt. Thus, at the time thattheRespondent first rejected the Union's request forrecognition and bargaining, the Respondent could nothave had a good-faith doubt as to the union's majoritystatus based on objective criteria.Additionally, if there was, in fact, a doubt in theRespondent's mind up until April 9, such doubt shouldhave been dispelled upon the results of the poll taken thatday. As set forth above, the poll was conducted under whatwere virtually laboratory conditions. Therefore, althoughthe vote for the Union was not overwhelming, it did reflectthe state of mind of the employees. Although Evans andBaric claim in their testimony that there was confusionamong the employees with regard to the purpose of thatballot, it is gainsaid that Evans clearly explained to theemployees before the vote was taken that the purpose wasto determine whether or not the employees desired to berepresented by the Union. Even assuming that Baric andEvans can be credited in their testimony as to the remarksmade by unknown employees after the results of the votewere announced, the Respondent must have been satisfiedthat the employees desired union representation. The factthat the vote was so close does not render it any the lessdecisive.The Respondent itself set up the laboratoryconditions under which the vote was taken and, under thecircumstances, should have been satisfied with the results.Moreover, Evans was heard to say, "Well it looks like youguys want a union We will write the IAM a letter and tellthem to come in."Nevertheless, the Respondent was evidently not satisfiedwith the result of that vote and, accordingly, approximatelyaweek later conducted a further poll this time notspecificallymentioning the Union but merely askingemployees to decide whether they desired to have unionrepresentation or not. Additionally, the second poll wastaken after the employees had decided that they wanted anemployee association to represent them until such time asthey could get union representation and the matter withthe IAM was concluded.Accordingly, and in view of all of the foregoing, I findand conclude that the Respondent did not have a good-faith doubt as to the Union's majority status and thattherefore the Union was and still is the majority represent-ative of the employees in the unit heretofore set forth.G.The Impact of the Changes in BenefitsAs heretofore related, the Respondent upon hiring of the27 employees formerly employed by TWA, without noticeto the Union, substantially reduced or eliminated anumber of the existing benefits and conditionsof employ-ment which the employees had been receiving whenemployed by TWA. These changes were substantial innature having effect on almost all of the fringe benefits.Thus, there was a loss of all seniority rights, reducedvacation benefits, less holidays, lower dependent coverageunder hospitalization plan, higher cost of hospitalizationplan, loss of dental plan, loss of bereavement pay, loss ofseverancepay, loss ofretirement benefits and less sickleave,loss of cost-of-living increase,loss of double-timepay after 16 hours work per day, and other changes. Thesechanges, as noted,were made without benefit of consulta-tion or discussion with the Union despite the fact that theUnion repeatedly requested such discussion.It having above been decided that the Respondent is thesuccessor-employer of TWA and that the Union is thebargaining representative of the employees in the unitabove found appropriate, the question then remainswhether the Respondent,inmaking the unilateral changesabove enumerated,refused to bargain in violation ofSection 8(a)(5) and (1) of the Act.The Respondent was aware of the terms and conditionsof employment of the employees under the TWA-IAMagreement inasmuch as the Respondent had receivedcopies of the contract before it even made its bid for themail distribution work at the Kennedy Space Center. Thiscontract,plus all the other information received fromNASA, informed the Respondent that all of the employeeswhom it desired to hire were working under the terms ofthis bargaining agreement. Also, there was no basic changein the employing industry since the Respondent performedthe same function utilizing the same complement ofemployees in the same manner as did TWA when itperformed the work under contracts for NASA.The Supreme Court stated inN L R.B. v. Burns Interna-tional Security Services, Inc.,406 U.S. 272, 281.[W ]here the bargaining unit remains unchanged and amajority of the employees hired by the new employerare represented by [their bargaining agent,] there islittlebasis for faulting the Board's implementation ofthe express mandates of § 8(a)(5) and § 9(a) by ATLANTIC TECHNICALSERVICES CORPORATION181ordering the employer to bargain with the incumbentunion.Accordingly, I find and conclude that by refusing torecognize and bargain with the Union in the instant case,theRespondent violated Section 8(a)(5) and (1) of theNational Labor Relations Act.Moreover, although in theBurnscase the Supreme Courtheld that the successor-employer was not obligated tomake its employees whole for the reduction in benefitswhich it instituted because of the special factual circum-stances present in that case, such a conclusion is notwarranted by the factual situation presented in the case atbar.Moreover, the Supreme Court in its decision in theBurnscase anticipated a situation such as presented by thefacts of the instant proceeding. Thus the Court in that casestated:Although a successor employer is ordinarily free toset initial terms on which it will hire the employees of apredecessor, therewillbe instances in which it isperfectly clear that the new employer plans to retain allof the employees in the unit and in which it will beappropriate to have him initially consult with theemployees' bargaining representative before he fixesterms. 14This language, quoted above, is wholly applicable to thesituation in the case at bar. Evans, Respondent's secretary-treasurer, testified that before staffing of the project, theRespondent intended to hire all of the incumbent employ-ees as it did not "wish to do anyone out of ajob that washis livelihood." Indeed, when the Respondent interviewedthe incumbent employees for positions which would beginon April 1, the interviewers were directed to seek to hire allof the employees who were then performing the work.Moreover,during the course of the interviews, theemployees were told by Evans and Baric "You're in here.You are an incumbent. You are making so many dollarsand if you want to continue on the job, I will hire you."Thus it is apparent "that the [Respondent] did plan toretain all of the employees in the unit" and that it thereforewas "appropriate to have . .. [Respondent] initiallyconsultwith the employees' bargaining representativebefore . . . [Respondent] fixes the term."Additionally, it is concluded that the Supreme Court'suse of the word "consult" means "to bargain." 15Thus, by making it clear that it planned to utilize theincumbent work force as its work force, the Respondentestablished its nexus with the unit, and it could not justlydisassociate the unit employees it planned to retain fromthe Union, which was their existing bargaining representa-tive. In these circumstances the Respondent could notignore the employees' collective-bargaining representativeindealingwith them as to matters related to thecontinuation of their employment and the terms andconditions of such employment.16 Accordingly, I find andconclude that the Respondent planned to hire all of theincumbent employees, that it unequivocably repudiated theIAM as the bargaining representative of these employeesand dealt directly with them and unilaterally establishedthe terms of employment to them. By these acts theRespondent violated its obligation to bargainwith theUnion, and therebyviolated Section 8(a)(5) and(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent, described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and isengaging in certain unfair labor practices in violation ofSection 8(a)(5) and (1) of the Act, it shall be recommendedthatRespondent cease and desist therefrom, and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.Having found that the Respondent has unlawfully andunilaterallychanged and reduced the benefits of itsemployees without consultation or bargaining with theUnion, it will be ordered that the Respondent make itsemployees whole for any losses they may have suffered byreason of such unilateral action by restoring to theemployees the benefits and status of which they weredivested, restitution to commence as of April 1, 1971, withinterest at 6 percent per annum in accordance withIsisPlumbing & Heating Co.,138 NLRB 716, with respect toany monetary losses.17 Having found that the Respondenthas refused and still refuses to bargain with the Union, inviolation of Section 8(a)(5) and (I) of the Act, it will beordered that Respondent cease and desist from suchrefusal and bargain upon request by the Union.The General Counsel and the Union maintain thatrestitution remedies should be applied with regard to the 14TWA employees who did not accept employment withRespondent, and that these employees should be offeredreinstatementand backpay. Counsel for the GeneralCounsel and the Union argue thatit ismost likely that the14 employees would have accepted employment with theRespondent had it not been that the terms offered were lessthan those enjoyed by these employees under the TWA-IAM agreement, and that since such changes in employ-ment terms were unlawfully promulgated, these employeesshould be offered the opportunity to be restored toemployment equivalent to that which they formerlyenjoyed. However, there is complete absence in the recordof any testimony or other evidence with regard to thereasons these individuals did not accept employment withtheRespondent. In these circumstances, it is concludedthat the contention advanced by counsel for the GeneralCounsel and Respondent is based on speculation and notproof.Accordingly, the remedy is not extended to coverthese individuals.14Burns,supra,294-295isSee NLRB v Katz16ChemrockCorp,151 NLRB 1074, 108017CfSpruce-Up Corporation,194 NLRB No 145 182DECISIONSOF NATIONALLABOR RELATIONS BOARDUponthe basis of the foregoing findings of fact, and onthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Atlantic Technical Services Corporationisan em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The Union is the exclusive representative for thepurposes of collective bargaining with respect to rates ofpay,wages, hours of employment, and other terms andconditionsof employment of the employees in thefollowing appropriate unit:Allmail and distribution service employees, includingseniordistributionclerks,distributionclerks,andmessenger-dnvers, but excluding office clerical employ-ees and supervisors defined in the Act.4.By unilaterallymaking changes in the terms andworking conditions of the employees in the said unit,without bargaining with the Union regarding the same, theRespondent has refused to bargain in violation of Section8(a)(5) and (1) of the Act.5.By refusing to recognize and bargain in any mannerwith the said Union, the Respondent has violated and isviolating Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices affect commerceand are unfair labor practices within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(b) of theAct, I hereby issue the following recommended: 18ORDERRespondent,Atlantic Technical Services Corporation, itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain,upon request, with InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,as the representative of its employees in thefollowing unit:Allmailand distribution service employees employed18 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes19 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by OrderatRespondent's facilities at Kennedy Space Center,Florida, including senior distribution clerks, distribu-tion clerks, and messenger-dnvers, but excluding officeclerical employees and supervisors as defined in theAct.(b) Effecting changes in preexisting employment benefitsand terms and conditions of employment without consult-ing the statutory representative of its employees.(c) In any like or related manner, interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization, to form, join, or assist theabove-named Union, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request bargain with the above-named Unionas the exclusive representative of the employees in the unitdefined above with respect to wages, hours, and otherterms and conditions of employment, and, if an agreementis reached, embodyit ina signed contract.(b) In the manner prescribed in the Remedy section ofthis Decision, make whole its employees for any losses theymay have suffered as a result of the unilateral changes inbenefits and working conditions since April 1, 1971, withinterest at 6 percent per annum.(c)Post at its facilities at Kennedy Space Center, CapeKennedy, Florida, copies of the attached notice marked"Appendix." 19 Copies of said notice, on forms provided bytheRegionalDirector for Region 12, after being dulysigned by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.20of the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "20 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify theRegionalDirector forRegion12, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "